DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and written response filed 07/27/2021 have been entered and considered.
Claims 5 and 12-20 have been cancelled.
Claims 1 and 6 have been amended.
Claims 1-4 and 6-11 are pending.
Upon entry of the claim amendment, the rejection of claims 1-4 and 6-11 has been withdrawn.
Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 defines features of “generate an omnidirectional image mapped onto a virtual spherical surface relative to the electronic device, based on the captured images; verify an angle corresponding to a location of the at least one external object among the 360 degrees and a distance between the at least one external object and the electronic device based at least in part on the omnidirectional image; and when the distance does not belong to a specified range, move the electronic device from a first position to a second position according to a direction corresponding to the angle using the actuator such that the distance belongs to the specified range, based on the omnidirectional image, wherein a first heading of the electronic device in the first position is a same as a second heading of the electronic device in the second position, and 
Claims 2-4 and 6-11 are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TOM Y LU/Primary Examiner, Art Unit 2667